 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDKern County Broadcasters,Inc. d/b/a KERO Radio-TV, Peti-tionerandRadio&Television TechniciansLocal202, Interna-tional Brotherhood of ElectricalWorkers, AFL-CIO.Case No.21-RM-3416. July 13, 1956SUPPLEMENTALDECISION AND DIRECTIONPursuant to a Decision and Direction of Election,' an election ' bysecret ballot was held on September 27, 1955, under the direction and.supervision of the Acting Regional Director for the Twenty-firstRegion, among the employees of the Employer in the unit foundappropriate by the Board.Following the election, the Regional Di-rector served upon the parties a tally of ballots which showed thatthere were approximately 24 eligible voters, that 11 ballots were castfor, and 9 ballots against, the Union, that 4 ballots were challenged,and that there were no void ballots.The challenged ballots weresufficient to affect the results of the election.Thereafter the Uniontimely filed objections to conduct of election.On November 8, 1955,the Acting Regional Director issued his report on challenges andobjections, in which he recommended that 2 challenges be sustained,and the 2 remaining challenges and the objections be overruled.TheUnion thereafter excepted only to the overruling.of its challenge tothe ballot of Joseph DeYoung.On December 16, 1955, the Board issued its order in this, proceeding,in which,inter alia,it directed the Acting Regional Director to open'and count the ballot of Cliff Johnston, as to which the challenge hadbeen overruled, and if that ballot did not determine the outcome ofthe election, that a hearing be held to resolve theissuesraised by thechallenge to the ballot of Joseph DeYoung.Pursuant thereto, the Acting Regional Director opened and countedthe 'ballot of Cliff Johnston.As that ballot was not determinative ofthe results of the election, the Regional Director issued a notice of'hearing for the-purpose of determining the challenge to the ballot-ofJoseph DeYoung.Pursuant thereto, a hearing was held on February 27, 1956, beforeWilliam E. Spencer, Trial Examiner.The Employer and the Unionappeared and participated in the hearing., Full opportunity to beheard, to. examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.On April 18, 1956, the Trial Examiner issued and served upon theparties his report on challenged ballot in which he found that JosephDeYoung was not so closely allied with management as to warranthis exclusion from the unit.Accordingly, he recommended that the'Not reported in printed volumes of Board Decisions and Orders.116 NLRB No. 10. KERO, RADIO-TV195challenge to his ballot be overruled and the ballot be counted.There-after, the Union filed exceptions to the Trial Examiner's report.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The"rulings are hereby affirmed.The Board has considered the TrialExaminer's report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications :Joseph DeYoung is the brother of Albert DeYoung, president andmajority stockholder of the Employer._He is employed as a part-time cameraman.The Union, aware of the Board's decision inInternational Metal Products Company,'holding that family relation-§hip is not in itself sufficient basis to exclude an individual from aunit, absent evidence that because of that relationship he enjoys aspecial status allying him with management, contends that such specialstatus is present here.'In support of this contention, it relies, in its exceptions, on threefactors: (1) Joseph's managerial status; (2) the differential betweenhis salary and that of the other cameramen; and (3) the date of hishire.Joseph's camera work is a part-time job.His regular job is onewith Pacific Gas & Electric Co. The Trial Examiner found thatthis was a managerial job, but that Joseph had nothing to do with ad-justment of grievances or anything pertaining to collective-bargain-ing relations 4The issue before us is Joseph's status atthisplant,and we do not view his other, unconnected employment as relevant.Accordingly, we reject this contention.As to the differential in salary, it is not contradicted on the recordthat the Employer expected to make use of Joseph's services in con-nection with the solution of certain electrical problems it encountered.It is also uncontradicted that Joseph's qualifications and experiencemade it likely that he could be useful in such work.The Trial Ex-aminer concluded that the record did not establish that Joseph's engi-neering services were so negligible as to negate the Employer's posi-tion that they warranted the higher salary.Accordingly, we rejectthis contention.As to the date of Joseph's hire, the record shows that the Employer'spetition herein was filed on April 6, 1955, and that Joseph beganwork about May 23, 1955.But, as the Trial Examiner found, thereis undisputed evidence that Joseph's employment had been decided8107 NLRB 658We do not adopt the Trial Examiner's comments in footnote 1 of his report indicatingdisagreement with the Board's rule.4 Some of the employees under Joseph are covered by a contract between Pacific Gas &Electric Co. and another local of IBEW.. ' ' 196DECISIONSOFDNATIONALLABOR RELATIONS BOARDupon months before this petition was filed.Accordingly,we rejectthiscontention.[The Board directed that the Regional Director for the Twenty-first Region shall, within ten (10) days from the date of this Direction,open and count the ballot of Joseph DeYoung, and serve upon theparties a supplemental tally of ballots.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and Direction.ChicopeeManufacturing Corporation,PetitionerandUnitedTextileWorkersof America,Local444,AFL-CIO1 and Texthe Workers Union of America,AFL-CIO 2Chicopee Manufacturing CorporationandTextile Workers Unionof America,AFL-CIO,Petitioner.Cases Nos. 13-RM-256 and13-RC-3767.July 12, 1956DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on March 1, 1956, underthe supervision of the Regional Director for the Thirteenth Regionamong the employees in the stipulated unit.Upon completion ofthe election, the parties were furnished a tally of ballots which showedthat all but 1 of the 60 eligible voters cast ballots, of which 32 werefor TWUA, 26 for Local 444, and 1 against both participating organ-izations.Timely objections were filed by Local 444 asserting that (1) TWUApurchased the votes of some of the employees; (2) TWUA distributedon the eve of the election a leaflet containing false statements whichLocal 444 had no opportunity to rebut; and (3) TWUA threatenedcertain employees with the loss of their jobs if they did not join andvote for that Union.The Regional Director investigated the objec-tions and on April 23, 1956, issued his report on objections in whichhe found that the objections were without merit, recommended thatthe objections be overruled and that the TWUA be certified.Local444 excepts only to the Regional Director's findings with respect tothe second objection.Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.iHerein called Local 444.2Hereincalled TWUA.116 NLRB No. 21.